Name: Regulation (EEC) No 136/73 of the Council of 15 January 1973 on the levies fixed for cereals and altered as a result of the devaluation of the United States dollar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18/2 Official Journal of the European Communities 23 . 1 . 73 REGULATION (EEC) No 136/73 OF THE COUNCIL of 15 January 1973 on the levies fixed for cereals and altered as a result of the devaluation of the United 1 States dollar Whereas certain quantities eligible for exemption from payment of the compensatory amount had not yet been imported on 9 May 1972 ; and whereas it is apparent that certain of these quantities had been the subject of contracts for the period of the marketing year and providing for unrestricted resale on the internal market of the Community ; whereas proper attention should be paid to this particular situation ; HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 653/ 68 (*) of 30 May 1968 on conditions for alterations to the value of the unit of account used for the common agricultural policy, and in particular Article 6 thereof ; Having regard to the proposal from the Commission ; Whereas the levies applicable to imports of cereals on and after 9 May 1972 were increased by an amount taking account of the alteration in the parky of the United States dollar ; whereas that increase was extended to levies fixed in advance prior to the aforementioned date by Commission Regulation (EEC) No 1064/72 (2 ) of 24 May 1972 modifying the export refunds and import levies fixed in advance for cereals arid in accordance with Council Regu ­ lation (EEC) No 1134/68 ( 3 ) of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 , and whereas , the compensatory amounts, fixed in accordance with Council Regu ­ lation (EEC) No 974/71 ( 4 ) of 12 May 1971 on certain short-term economic policy measures to be taken in agriculture following the temporary widen ­ ing of the margins of fluctuation for the currencies of certain Member States , payable at the time of importation from third countries, have similarly been lowered correspondingly ; Whereas according to Article 4 of Commission Regu ­ lation (EEC) No 1013 /71 ( 5 ) of 17 May 1971 laying down detailed rules for the application of Regulation (EEC) No 974/71 , the Member States do not apply the compensatory amounts where cereals are imported under contracts referred to in that Article ; whereas that provision has resulted in exemption from payment of the compensatory amount on quantities in respect of which such pay ­ ment no longer permits execution of the contract under the conditions which existed before the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ; Imports of cereals on which the Member State concerned, pursuant to Article 4 of Regulation (EEC) No 1013/71 , does not collect the compensatory amount referred to in Article 1 of Regulation (EEC) No 974/71 , shall be eligible, on the application of the parties concerned, to benefit under the following provisions : ( a ) Levies fixed in advance before 9 May 1972 shall not be increased by the amount indicated in the Annex to Regulation (EEC) No 1064/72 ; (b ) Other levies applicable to imports between 9 May and 31 July 1972 shall be reduced by the amount shown in the Annex to Regulation (EEC) No 1064/72 . Article 2 The Member States shall take all necessary steps to ensure that sums referred to in Artide 1 and already collected at the time of importation are repaid, on application, to those parties entitled to benefit from the provisions of that Article . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall apply from 9 May 1972 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 January 1973 . For the Council The President P. HARMEL ( J ) OJ No L 123 , 31 . 5 . 1968 , p . 4 . ( 2) OJ No L 120, 25 . 5 . 1972 , p . 23 . (8) OJ No L 188 , 1 . 8 . 1968 , p . 1 . (4) OJ No L 106 , 12 . 5 . 1971 , p . 1 . (8) OJ No L 110, 18 . 5 . 1971 , p . 8 .